Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  135496                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  ROBERT CALLAWAY,                                                                                                    Justices
           Plaintiff,
  v                                                                 SC: 135496               

                                                                    AGC: 1736/07                 

  ATTORNEY GRIEVANCE COMMISSION, 

             Defendant. 

  _________________________________________/ 


          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2008                      _________________________________________
           d0317                                                               Clerk